Case 19-40860-elm13 Doc 48 Filed 04/03/20    Entered 04/03/20 13:34:03        Page 1 of 9




                     United States Bankruptcy Court
                     _______________
                     Northern        District Of _______________
                                                 Texas

       Regina Louise Bramhall                   19-40860-elm13




   U.S. Bank Trust National Association as      Specialized Loan Servicing LLC
   trustee of LODGE SERIES IV TRUST



                                                                         10
                                                                 $83,068.36
   Rushmore Loan Management Services                             5/13/2019
   P.O. Box 55004
   Irvine, CA 92619-2708
         888-699-5600                                 (800) 315-4757
                            5644                                         4423




   Rushmore Loan Management Services
   P.O. Box 52708
   Irvine, CA 92619-2708
          888-699-5600
                            5644




      /s/ Angie M Marth                             4/3/2020
Case 19-40860-elm13 Doc 48 Filed 04/03/20   Entered 04/03/20 13:34:03       Page 2 of 9




                    United States Bankruptcy Court
                    _______________
                    Northern        District Of _______________
                                                Texas


       Regina Louise Bramhall                 19-40860-elm13




            10

                                                 4/3/2020




   Specialized Loan Servicing LLC                      U.S. Bank Trust National Association as
                                                       trustee of LODGE SERIES IV TRUST



   Specialized Loan Servicing LLC                       Rushmore Loan Management Services
   8742 Lucent Blvd, Suite 300                          P.O. Box 55004
   Highlands Ranch, Colorado 80129                      Irvine, CA 92619-2708
                                                                                                                                          x

 Case 19-40860-elm13 Doc 48 Filed 04/03/20                             Entered 04/03/20 13:34:03                   Page 3 of 9
           P.O. Box 55004
           Irvine, CA 92619-2708
           888.699.5600 toll free
           949.341.0777 local
           949.341.2200 fax
           www.rushmorelm.com




                                                                                                               March 06, 2020

REGINA L BRAMHALL
200 SEMINOLE TRL
ALVARADO TX 76009-2637




 Your New Loan Number:            5644
 Property Address: 200 SEMINOLE TRL
                   ALVARADO, TX 76009


                                NOTICE OF ASSIGNMENT, SALE OR TRANSFER OF SERVICING

 Dear Mortgagor(s):
 Welcome to Rushmore Loan Management Services. Our intention is to meet your loan servicing needs with efficient, prompt, and
 courteous service. Below you will find important information regarding how to contact us, make payments and set-up your online
 account. We encourage you to visit our website at www.rushmorelm.com and create an account after receiving this letter.
 You are hereby notified that the servicing of your mortgage loan, that is, the right to collect payments from you, has been assigned,
 sold or transferred from Specialized Loan Servicing to Rushmore Loan Management Services LLC (Rushmore), effective 03/03/2020.
 The transfer of the servicing of your mortgage does not affect any term or condition of the mortgage instruments, other than
 terms directly related to the servicing of your loan.

 Except in limited circumstances, the law requires that your previous servicer send you this notice at least 15 days before the
 effective date of transfer. As your new servicer, we must also send you this notice no later than 15 days after this effective date or
 at closing.

 Your previous servicer was Specialized Loan Servicing. The previous servicer's address is as follows: 8742 Lucent Blvd. Suite 300,
 Highlands Ranch, CO 80129. If you have any questions regarding the transfer of servicing from your previous servicer, call
 Specialized Loan Servicing Customer Service at 800-315-4757 between Monday - Friday 6:00 am - 6:00 pm Mountain Time. This is a
 toll free number.

           Rushmore will be your new servicer. The business addresses for your new servicer are as follows:

                                                   Correspondence Address
                                           Rushmore Loan Management Services LLC
                                              15480 Laguna Canyon Rd., Suite 100
                                                       Irvine, CA 92618

                                                     Payment Address
                                           Rushmore Loan Management Services LLC
                                                      P.O. Box 514707
                                                Los Angeles, CA 90051-4707

 If you have any questions related to the transfer of servicing to Rushmore, call our Customer Care Department at
 888-504-6700 between Monday through Thursday, 6 a.m. to 7 p.m., Friday 6 a.m. to 6 p.m. Pacific. Please have your
 new loan number available when calling.

 Rushmore offers several convenient ways to make your monthly payment. You can make your payment by phone at
 888-504-6700 (a small fee may apply) or for free through our website at www.rushmorelm.com. Click on the upper banner
 titled ACCOUNT LOGIN and you can make a payment or sign-up for Auto Draft Payments (ACH). Rushmore highly
 recommends this option, as it helps to prevent you from being late on any of your very important mortgage payments. You may
 also use Western Union Quick Collect (Code City: Rushmore Code State: CA). Western Union may charge a fee for this
 service.


 The date that your present servicer Specialized Loan Servicing will stop accepting your payments is 03/02/2020. The date that
 Rushmore will begin accepting payments from you is 03/03/2020. Send all payments due on or after that due date to your new
 servicer. A billing statement from Rushmore will be mailed to you within 15 to 30 days.
            Case 19-40860-elm13 Doc 48 Filed 04/03/20                              Entered 04/03/20 13:34:03                    Page 4 of 9

            If you are currently making your mortgage payment through a third-party entity (e.g., your on-line banking, government allotment,
            biweekly, or bill service), please take the necessary steps to advise them of your new loan number and change the payee to your
            new servicer. In the event of a payment change, it is your responsibility to notify the third-party of the new payment amount and
            new address to send the payments.

            Rushmore Loan Management Services LLC requests that you make every effort to remit your monthly payments on
            the contractual due date shown on the note and your payment coupon.
            If you wish to speak with a Housing Counseling Agency certified by the U.S. Department of Housing and Urban Development
            (HUD), please call the following toll-free number: (800) 569-4287.

            For a full list of Rushmore's standard fees, please visit our website at https://www.rushmorelm.com/standard-fees/.

            Important note: If you entered into an approved loss mitigation plan with your previous loan servicer, or if you had a loss
            mitigation application in process with your previous servicer, please call Rushmore immediately, toll-free, at 888-504-7300, to
            confirm that the loss mitigation plan information, or application and documentation, were properly transferred to Rushmore.

            You should also be aware of the following information, which is referred to in more detail in Section 6 of the Real Estate
            Settlement Procedures Act (RESPA) (12 USC §2605).

            During the 60-day period following the effective date of transfer of the loan servicing, a loan payment received by your previous
            servicer before its due date may not be treated by the new servicer as late, and a late charge fee may not be assessed.
            A Business Day is a day on which the offices of the business entity are open to the public for carrying on substantially all of its
            business functions.

            Section 6 of RESPA also provides for damages and costs for individuals or classes of individuals in circumstances where servicers
            are shown to have violated the requirements of that Section. You should seek legal advice if you believe your rights have been
            violated.

            Important note about insurance: If you have mortgage life or disability insurance or any other type of optional insurance, the
            transfer of servicing rights may affect your insurance in the following way:

            Rushmore does not collect and remit any type of optional insurance to your insurance company. Any premiums for any such
            optional policy that was being collected and remitted by your previous servicer will be discontinued by Rushmore as of the effective
            date of the transfer of servicing. If you wish to retain such optional insurance, you should contact your optional product service
            provider about your ability to continue such insurance and how to make premium payments.

            Should you have any questions, please contact our Customer Care Department at toll-free 888-504-6700, Monday through
            Thursday, 6 a.m. to 7 p.m., Friday 6 a.m. to 6 p.m. Pacific.

            Sincerely,

            Rushmore Loan Management Services LLC

            Please keep this document for your records.




AQ199
SLS020320
Case 19-40860-elm13 Doc 48 Filed 04/03/20                             Entered 04/03/20 13:34:03
                                                                                       Page 2                    Page 5 of 9
                                                   ADDITIONAL NOTICES

Rushmore Loan Management Services LLC is a Debt Collector, who is attempting to collect a debt. Any information obtained
will be used for that purpose. However, if you are in Bankruptcy or received a Bankruptcy Discharge of this debt, this letter is
being sent for informational purposes only, is not an attempt to collect a debt and does not constitute a notice of personal
liability with respect to the debt.

If you have any other mortgage loans secured by the same property not serviced by Rushmore, please contact your other
servicer directly to discuss any possible loss mitigation options that may be available to you.

If you are a confirmed Successor-in-Interest who has not assumed the mortgage loan obligation under State Law, this letter is
being sent for information purposes only and does not constitute personal liability with respect to the debt.

LEGAL NOTIFICATION: Rushmore Loan Management Services LLC may report information about your account to credit
bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.

Notice of Error Resolution & Information Request Procedures
The following outlines the Error Resolution and Information Request Procedures for your mortgage account at Rushmore Loan
Management Services LLC (RLMS). Please keep this document for your records.

If you think an error has occurred on your mortgage account or if you need specific information about the
servicing of your loan, please write us at:

                                        Rushmore Loan Management Services LLC
                                                       P.O. Box 52262
                                               Irvine, California 92619-2262

All written requests for information or notices of error should contain the following information:

         1.        Your name
         2.        Account number
         3.        Property Address
         4.        Description of the error and explanation as to why you believe it is an error or a request for specific
                   information regarding the servicing of your loan
         5.        Current contact information so we may follow up with you

All written requests for specific information will be handled within 30 days of receipt. We will determine whether an error
occurred within 30 days after receiving your notice of error and will correct any error promptly (Notices of error on payoff
statements will be handled within 7 days). If additional time is needed to investigate your complaint or request, we may take up to
45 days but we will notify you of the extension within the original 30 days. If we decide that there was no error, we will send you
a written explanation. You may ask for copies of the documents that we used in our investigation.

HUD STATEMENT

Pursuant to section 169 of the Housing and Community Development Act of 1987, you may have the opportunity to receive
counseling from various local agencies regarding the retention of your home. You may obtain a list of the HUD approved housing
counseling agencies by calling the HUD nationwide toll free telephone at 1-800-569-4287.

Equal Credit Opportunity Act Disclosure
NOTICE: The federal Equal Credit Opportunity Act prohibits creditors from discriminating against credit applicants on the basis
of race, color, religion, national origin, sex, marital status, age (provided the applicant has the capacity to enter into a binding
contract); because all or part of the applicant's income derives from any public assistance program; or because the applicant has in
good faith exercised any right under the Consumer Credit Protection Act. The federal agency that administers compliance with
this law concerning this creditor is the Bureau of Consumer Financial Protection, 1700 G Street NW, Washington, DC 20552.

                                                                                                                      Rev 8/19
                                                 STATE SPECIFIC NOTICES


The following notice applies to Texas residents only:
                    COMPLAINTS REGARDING THE SERVICING OF YOUR MORTGAGE SHOULD BE
                  SENT TO THE DEPARTMENT OF SAVINGS AND MORTGAGE LENDING, 2601 NORTH
                    LAMAR, SUITE 201, AUSTIN, TEXAS 78705. A TOLL-FREE CONSUMER HOTLINE IS
                                           AVAILABLE AT 877-276-5550.
                   A complaint form and instructions may be downloaded and printed from the Department's
                 website located at www.sml.texas.gov or obtained from the department upon request by mail at
                  the address above, by telephone at its toll-free consumer hotline listed above, or by email at
                                                    smlinfo@sml.texas.gov.
Case 19-40860-elm13 Doc 48 Filed 04/03/20                  Entered 04/03/20 13:34:03
                                                                            Page 3            Page 6 of 9
                                                                                                    Rev. 03/19


                      WHAT DOES RUSHMORE LOAN MANAGEMENT SERVICES DO
   FACTS              WITH YOUR PERSONAL INFORMATION?


                      Financial companies choose how they share your personal information. Federal law
                      gives consumers the right to limit some but not all sharing. Federal law also requires
     Why?             us to tell you how we collect, share, and protect your personal information. Please
                      read this notice carefully to understand what we do.


                      The types of personal information we collect and share depend on the product or
                      service you have with us. This information can include:
                        •   Social Security numbers and income
     What?              •   Account balances and payment history
                        •   Credit history and credit scores
                      When you are no longer our customer, we continue to share your information as
                      described in this notice.


                      All financial companies need to share customers’ personal information to run their
                      everyday business. In the section below, we list the reasons financial companies
     How?             can share their customers’ personal information; the reasons Rushmore Loan
                      Management Services chooses to share; and whether you can limit this sharing.


                                                     Does Rushmore
Reasons we can share your personal                        Loan
                                                                            Can you limit this sharing?
information                                           Management
                                                     Services share?
For our everyday business purposes — such
as to process your transactions, maintain your
                                                           Yes                           No
account(s), respond to court orders and legal
investigations, or report to credit bureaus

For our marketing purposes — to offer our
                                                           Yes                           No
products and services to you
For joint marketing with other financial
                                                           Yes                           No
companies
For our affiliates’ everyday business purposes
— information about your transactions and                   No                     We don’t share
experiences
For our affiliates’ everyday business purposes
                                                            No                     We don’t share
— information about your creditworthiness

For nonaffiliates to market to you                          No                     We don’t share


 Questions?                                Call 888-504-6700 or go to www.rushmorelm.com
Case 19-40860-elm13 Doc 48 Filed 04/03/20        Entered 04/03/20 13:34:03           Page 7 of 9




What we do
                                             To protect your personal information from
How does Rushmore Loan Management Services   unauthorized access and use, we use security
protect my personal information?             measures that comply with federal law. These
                                             measures include computer safeguards and
                                             secured files and buildings.

                                             Only persons who manage your account or
                                             provide you products or services have access to
                                             your nonpublic personal information. We
                                             maintain physical, electronic, and procedural
                                             safeguards to protect your information.
                                             We collect your personal information, for
How does Rushmore Loan Management Services   example, when you
collect my personal information?              • Apply for a loan
                                              • Pay your bills or give us your contact
                                                 information
                                              • Give us your income information or provide
                                                 employment information.
                                             We also collect your personal information from
                                             others, such as credit bureaus, affiliates, or
                                             other companies.
                                             Federal law gives you the right to limit only
Why can’t I limit all sharing?                • Sharing for affiliates’ everyday business
                                                 purposes – information about your
                                                 creditworthiness
                                              • Affiliates from using your information to
                                                 market to you
                                              • Sharing for nonaffiliates to market to you
                                             State laws and individual companies may give you
                                             additional rights to limit sharing. See below for
                                             more on your rights under state law.

Definitions
                                             Companies related by common ownership or
Affiliates                                   control. They can be financial and nonfinancial
                                             companies.
                                               • Rushmore Loan Management Services does
                                                  not share with our affiliates.
                                             Companies not related by common ownership or
Nonaffiliates                                control. They can be financial and nonfinancial
                                             companies.
                                               • Rushmore Loan Management Services does
                                                  not share with nonaffiliates so they can
                                                  market to you.
                                             A formal agreement between nonaffiliated
Joint Marketing Agreement                    financial companies that together market financial
                                             products or services to you.
                                               • Our joint marketing partners include
                                                  mortgage companies and other companies
                                                  that we believe may help you to improve
                                                  your credit rating, manage your debts or
                                                  refinance your loan.



                                             2
Case 19-40860-elm13 Doc 48 Filed 04/03/20                    Entered 04/03/20 13:34:03
                                                                              Page 4              Page 8 of 9



Other important information

                     This notice is the Rushmore Loan Management Services Do Not Call Policy under
the Telephone Consumer Protection Act. We do not solicit via telephone numbers listed on the state or
federal Do Not Call lists, unless the law allows. Rushmore Loan Management Services employees
receive training on how to document and process telephone marketing choices. Consumers who ask not
to receive telephone solicitations from Rushmore Loan Management Services will be placed on the
Rushmore Loan Management Services Do Not Call list and will not be called in any future campaigns,
including those of affiliates.

                                  If you communicate with us by telephone, we may monitor or record the
call.

                    If you are a resident of Nevada, we are providing you this notice under state law. You
may be placed on our internal Do Not Call List by following the directions in the To limit direct marketing
contact section. If you have questions about this notice, you may contact us at Rushmore Loan
Management Services, P.O. Box 52262, Irvine, CA, 92619; Phone Number: 888.504.6700 or you may
also contact the Nevada Attorney General’s office at Bureau of Consumer Protection, Office of the
Nevada Attorney General, 555 E. Washington St., Suite 3900, Las Vegas, NV 89101; Phone number:
702.486.3132; Email: AGINFO@ag.nv.gov.

                      If you are a resident of California, you are permitted to limit our disclosure of your
nonpublic personal information to non-affiliated financial institutions with which we have a joint marketing
agreement. You may request that we not share your non-public personal information with these third
parties by (1) completing, signing and returning to us the form entitled “Important Privacy Choices for
Consumers” provided when your loan transferred to us or (2) by calling us at 888-504-6700. Except as
set forth above, Rushmore Loan Management Services will not share your non-public personal
information with other unaffiliated third parties.

                     If you are a resident of Vermont, Rushmore Loan Management Services does not
disclose information about your creditworthiness to our affiliates and also does not disclose your personal
information, financial information, credit report, or health information to nonaffiliated third parties to market
to you, other than as permitted by Vermont law. In the event that this should change, Rushmore Loan
Management Services will not share your information without an affirmative opt-in. We will communicate
the opt-in process with you at that time.

Additional information concerning our privacy policies can be found at
https://www.rushmorelm.com/our-privacy-policy/ or call 888-504-6700.




                                                        3
 Case 19-40860-elm13 Doc 48 Filed 04/03/20                        Entered 04/03/20 13:34:03
                                                                                   Page 5                 Page 9 of 9
Servicemembers Civil Relief              U. S. De p a rt me nt of H ou s ing            OM B A p p r o v a l 2 5 0 2 - 05 8 4
Act Notice Disclosure                        and Urban Development                                         Exp 3/31/2021
                                                Office of Housing




ELX\PJLSLSILXY UT bHJZP\L K[Z_c UX bHJZP\L YLX\PJL'c UX H




    '

    '
    '


    '

    '



    '



    '
                  HMZLX ZOL YLX\PJLSLSILXdY SPRPZHX_

                                              YLX\PJLSLSILXdY SPRPZHX_ YLX\PJL [TRLYY

    '



    '
                                                                                              ILXdY SPRPZHX_ UXKLXY)


    '
         UM H YLX\PJLSLSILXdY SPRPZHX_ UXKLX

         VLXYUT I_ YLHXJOPTN ZOL 8LVHXZSLTZ UM 8LMLTYLdY 8LMLTYL @HTVU]LX 8HZH 7LTZLXdY ]LIYPZL' JUTZHJZPTN ZOL




    '    ELX\PJLSLSILXY HTK KLVLTKLTZY ]PZO W[LYZPUTY HIU[Z ZOL E7D6 YOU[RK JUTZHJZ ZOLPX [TPZdY
         ZOLPX PTYZHRRHZPUTdY ?LNHR 6YYPYZHTJL BMMPJLX) 6 SPRPZHX_ RLNHR HYYPYZHTJL


    '    b@PRPZHX_ BTLEU[XJLc PY ZOL G) E) 8LVHXZSLTZ UM 8LMLTYLdY




                                                                                                      form HUD-92070
                                                                                                             (6/2017)
